EXHIBIT 10.1

AMENDMENT NO. 10

TO
LOAN AND SECURITY AGREEMENT

           THIS AMENDMENT NO. 10 ("Amendment No. 10") is entered into as of
December 9, 2004 by and between SYSTEMAX INC., a corporation organized under the
laws of the State of Delaware ("SYX"), SYSTEMAX MANUFACTURING INC. (formerly
known as Midwest Micro Corp.), a corporation organized under the laws of the
State of Delaware ("SMI"), GLOBAL COMPUTER SUPPLIES INC. (successor by merger to
Continental Dynamics Corp.), a corporation organized under the laws of the State
of New York ("GCS"), GLOBAL EQUIPMENT COMPANY, INC., a corporation organized
under the laws of the State of New York ("GEC"), TIGER DIRECT, INC., a
corporation organized under the laws of the State of Florida ("Tiger"), DARTEK
CORPORATION, a corporation organized under the laws of the State of Delaware
("Dartek"), NEXEL INDUSTRIES, INC., a corporation organized under the laws of
the State of New York ("NII"), MISCO AMERICA INC., a corporation organized under
the laws of the State of Delaware ("Misco"), SYSTEMAX RETAIL SALES INC., a
corporation organized under the laws of the State of Delaware ("SRS"), PAPIER
CATALOGUES, INC., a corporation organized under the laws of the State of New
York ("PCI"), CATALOG DATA SYSTEMS, INC., a corporation organized under the laws
of the State of New York ("CDS"), MILLENNIUM FALCON CORP., a corporation
organized under the laws of the State of Delaware ("MFC"), TEK SERV INC., a
corporation organized under the laws of the State of Delaware ("TSI"), B.T.S.A.,
Inc., a corporation organized under the laws of the State of New York ("BTSA"),
PROFIT CENTER SOFTWARE INC., a corporation organized under the laws of the State
of New York ("PCS"), GLOBAL GOV'T/EDUCATION SOLUTIONS INC., a corporation
organized under the laws of the State of Delaware ("GGES") and SYX DISTRIBUTION
INC., a corporation organized under the laws of the State of Delaware ("SYXD")
(SYX, SMI, GCS, GEC, Tiger, Dartek, NII, Misco, SRS, PCI, CDS, MFC, TSI, BTSA,
PCS, GGES and SYXD, each a "Borrower" and jointly and severally the
"Borrowers"), the lenders who are parties to the Loan Agreement, as defined
herein ("Lenders") and JPMORGAN CHASE BANK, as agent for the Lenders ("Agent").

BACKGROUND

          Borrowers, Agent and Lenders are parties to a Loan and Security
Agreement dated as of June 13, 2001 (as amended by Amendment No. 1 to Loan and
Security Agreement dated as of September 1, 2001, Amendment No. 2 to Loan and
Security Agreement and Consent dated as of December 13, 2001, Amendment No. 3 to
Loan and Security Agreement dated as of December 20, 2001, Amendment No. 4 to
Loan and Security Agreement and Consent dated as of April 18, 2002, Amendment
No. 5 and Waiver to Loan and Security Agreement dated as of June 30, 2002,
Amendment No. 6 to Loan and Security Agreement dated as of September 22, 2003,
Amendment No. 7 to Loan and Security Agreement dated as of November 17, 2003,
Joinder and Amendment No. 8 dated as of May 10, 2004, Amendment No. 9 to Loan
and Security Agreement dated as of July 2, 2004, and as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which the Lenders provided the Borrowers with certain financial
accommodations.

          Borrowers have informed Agent and Lenders that they intend to (a)
convert approximately $7,300,000 of inter-company loans due SYX from Systemax
Europe Ltd. into equity, (b) contribute an additional approximately $7,300,000
of equity into Systemax Europe Ltd. which such sum, within ten (10) Business
Days of the receipt thereof, Systemax Europe Ltd. will use to satisfy current
account balances due SYX and (c) convert Euro 10,000,000 (approximately
equivalent to $13,500,000) of inter-company loans outstanding to Misco German
Inc., a wholly-owned subsidiary of SYX, to equity. Borrowers have requested
Agent and Lenders to amend Section 7.4 of the Loan Agreement to permit such
transactions. Agent and Lenders are willing to so amend the Loan Agreement on
the terms and conditions hereafter set forth.

          NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrowers by
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

           1.      Definitions. All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.

           2.      Amendment to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, Section 7.4 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

            7.4 Investments, Loans. Make advances, loans or extensions of credit
to, or capital contributions or other investments in, any Person, including
without limitation, any Parent, Subsidiary or Affiliate, or purchase or acquire
obligations, stock or assets of, or any other interest in, any Person, except
(a) obligations issued or guaranteed by the United States of America or any
agency thereof with maturities of not more than 365 days; (b) commercial paper
with maturities of not more than 180 days and a published rating of not less
than A-1 or P-1 (or the equivalent rating); (c) certificates of time deposit and
bankers’ acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States government securities of a commercial bank if
(i) such bank has a combined capital and surplus of at least $500,000,000, or
(ii) its debt obligations, or those of a holding company of which it is a
Subsidiary, are rated not less than A (or the equivalent rating) by a nationally
recognized investment rating agency; and (d) U.S. money market funds that have
assets in excess of $2.0 billion and that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof, (e) loans to or
by and investments in or capital stock of any Subsidiary of any Borrower which
is also a Borrower under this Agreement, (f) trade credit incurred in the
ordinary course of business, (g) loans in an aggregate amount, together with all
guarantees described in Section 7.3(d), at any time not in excess of $8,000,000
to Millennium Group LLC and/or Worldwide Papers LLC, (h) during the month of
December 2001, capital contributions in the aggregate sum of $2,400,000 to Misco
Iberia Computer Supplies, S.A. (a Spanish subsidiary of Misco; hereafter “Misco
Iberia”) provided that a substantially equivalent sum is received by SYX,
directly or indirectly from Misco Iberia, whether in the form of repayment of
inter-company loans or trade debt or otherwise, proof of which (in form and
substance satisfactory to Agent) shall be provided to Agent within five (5)
Business Days of any such capital contributions, (i) during the month of
December 2004, capital contributions in the aggregate sum not to exceed (A)
$2,5000,000 plus (B) the Dollar equivalent of 2,483,000 British pounds (which,
as of December 1, 2004, is approximately $4,800,000) to Systemax Europe Ltd.
provided that a substantially equivalent sum is received by SYX, directly or
indirectly from Systemax Europe Ltd., whether in the form of repayment of
inter-company loans or trade debt or otherwise, proof of which (in form and
substance satisfactory to Agent) shall be provided to Agent within ten (10)
Business Days of any such capital contributions, (j) in addition to the capital
contributions permitted under clause (i) of this Section 7.4, loans or capital
contributions in an aggregate amount at any time not in excess of $17,500,000 to
Systemax Europe Ltd. (whether in Dollars and/or in the Dollar equivalent of
other currencies) and (k) loans or capital contributions in an aggregate amount
at any time not in excess of the Dollar equivalent of Euro 10,000,000 (which, as
of December 1, 2004, is approximately $13,500,000) to Misco Germany Inc.”


           3.      Conditions of Effectiveness. This Amendment No. 10 shall
become effective as of the date upon which Agent shall have received (a) four
(4) copies of this Amendment No. 10 executed by Borrowers, each of the Lenders
and each Guarantor and (b) such other certificates, instruments, documents,
agreements and opinions of counsel as may be required by Agent or its counsel,
each of which shall be in form and substance satisfactory to Agent and its
counsel.

           4.      Release. Each Borrower hereby releases, remises, acquits and
forever discharges each Lender and Agent and each Lender's and Agent's
employees, agents, representatives, consultants, attorneys, fiduciaries,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the "Released Parties"), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of or in any way
connected to this Amendment No. 10, the Loan Agreement or the Other Documents
(all of the foregoing hereinafter called the "Released Matters"). Each Borrower
acknowledges that the agreements in this Section are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection
with the Released Matters.

           5.      Representations and Warranties. Borrowers hereby represent
and warrant as follows:

                 (a)      This Amendment No. 10, and the Loan Agreement, as
amended hereby, constitute legal, valid and binding obligations of Borrowers and
are enforceable against Borrowers in accordance with their respective terms.

                 (b)      Upon the effectiveness of this Amendment No. 10, each
Borrower hereby reaffirms all covenants, representations and warranties made in
the Loan Agreement and agree that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment No. 10.

                 (c)       No Event of Default or Default has occurred and is
continuing or would exist, after giving effect to this Amendment No. 10.

                 (d)      Borrowers have no defense, counterclaim or offset with
respect to the Loan Agreement.

           6.      Effect on the Loan Agreement.

                 (a)      Upon the effectiveness of this Amendment No. 10, each
reference in the Loan Agreement to "this Agreement," "hereunder," "hereof,"
"herein" or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

                 (b)       Except as specifically amended herein, the Loan
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

                1.1 (c)      The execution, delivery and effectiveness of this
Amendment No. 10 shall not operate as a waiver of any right, power or remedy of
Agent or any Lender, nor constitute a waiver of any provision of the Loan
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.

           7.      Governing Law. This Amendment No. 10 shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns and shall be governed by and construed in accordance with the laws
of the State of New York.

           8.      Headings. Section headings in this Amendment No. 10 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 10 for any other purpose.

           9.      Counterparts; Telecopied Signatures. This Amendment No. 10
may be executed by the parties hereto in one or more counterparts, each of which
shall be deemed an original and all of which taken together shall be deemed to
constitute one and the same agreement. Any signature delivered by a party via
telecopier shall be deemed to be an original signature hereto.

           IN WITNESS WHEREOF, this Amendment No. 10 has been duly executed as
of the day and year first written above.

SYSTEMAX INC.

By: /s/Steven M. Goldschein          
      Name: Steven M. Goldschein
      Title: Senior Vice President

SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY, INC.
TIGER DIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
SYSTEMAX RETAIL SALES INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
PROFIT CENTER SOFTWARE INC.
GLOBAL GOV'T/EDUCATION SOLUTIONS INC. SYX DISTRIBUTION INC.


By: /s/Steven M. Goldschein          
      Name: Steven M. Goldschein
      Title: Vice President


JPMORGAN CHASE BANK, as Lender and as
Agent


By: /s/ Donna M. DiForio          
      Name: Donna M. DiForio
      Title: Vice President

TRANSAMERICA BUSINESS CAPITAL
CORPORATION,
as Lender and as Co-Agent


By: /s/ James De Santis          
Its: Duly Authorized Signatory

GMAC COMMERCIAL FINANCE LLC,
(successor by merger to GMAC COMMERCIAL
CREDIT LLC), as Lender

By: /s/ Harvey Winter          
Its: Vice President

ACKNOWLEDGED AND AGREED:

SYSTEMAX SUWANEE LLC

By: Systemax Inc., Member


By: /s/Steven M. Goldschein          
      Name: Steven M. Goldschein
      Title: Senior Vice President

THE MILLENNIUM GROUP LLC

By: /s/Steven M. Goldschein          
      Name: Steven M. Goldschein
      Title: Vice President

SYSTEMAX SERVICES INC.

By: /s/Steven M. Goldschein          
      Name: Steven M. Goldschein
      Title: Vice President